UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
                                       :
MARGARET RHEE-KARN,                    :          15cv9946 (DLC)
                                       :
                         Plaintiff,    :        MEMORANDUM OPINION
                                       :             AND ORDER
               -v-                     :
                                       :
SUSAN CHANA LASK, ESQ. A/K/A SUSAN     :
LUSK, A/K/A SUSAN LESK,                :
                                       :
                         Defendant.    :
                                       :
---------------------------------------X

APPEARANCES:

For plaintiff:
Kenneth W. Craig
39 Caroline Ln.
Pisgah Forest, NC 28768
(828) 275-5532

Douglas Richard Dollinger
The Law Offices of Douglas R. Dollinger, P.C. & Associates
570 County Route 49
Middletown, NY 10940
(845) 915-6800

For defendant:
Howard B. Mankoff
Marshall, Dennehy, Warner, Coleman and Goggin
425 Eagle Rock Avenue
Roseland, NJ 07068
(973) 618-4118

Susan Chana Lask
Law Offices of Susan Chana Lask
244 Fifth Ave., Ste. 2369
New York, NY 10001
(917) 300-1958
DENISE COTE, District Judge:

     On March 18, 2020, defendant Susan Chana Lask moved for

reconsideration of the Court’s March 4, 2020 Opinion, which

granted summary judgment to Margaret Rhee-Karn on her claim for

legal malpractice in connection with a 2012 federal court action

in which Lask was counsel to Rhee-Karn.    Rhee-Karn v. Lask, No.

15cv9946 (DLC), 2020 WL 1046596 (S.D.N.Y. March 3, 2020) (the

“March Opinion”). 1   The March Opinion is incorporated by

reference, and familiarity with it is assumed.    For the reasons

that follow, Lask’s March 18 motion for reconsideration is

denied.

     The standard for granting a motion for reconsideration is

“strict.”   Analytical Surveys, Inc. v. Tonga Partners, L.P., 684

F.3d 36, 52 (2d Cir. 2012) (citation omitted).

“[R]econsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court

overlooked.”   Id. (citation omitted).   “A motion for

reconsideration should be granted only when the defendant

identifies an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear




1 The March Opinion granted summary judgment to Lask on Rhee-
Karn’s legal malpractice claims in connection with a second
federal court action filed in 2013, as well as for her
representation of Rhee-Karn in the Family Court of the State of
New York, County of New York.


                                  2
error or prevent manifest injustice.”    Kolel Beth Yechiel Mechil

of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d

Cir. 2013) (citation omitted).    It is “not a vehicle for

relitigating old issues, presenting the case under new theories,

securing a rehearing on the merits, or otherwise taking a second

bite at the apple.”    Analytical Surveys, 684 F.3d at 52

(citation omitted).

     In arguing for reconsideration of the March Opinion, Lask

contends that evidence in the record on summary judgment was

overlooked.   But, in opposing Rhee-Karn’s motion for summary

judgment, Lask did not cite any of the evidence on which she now

relies to argue that reconsideration of the March Opinion is

warranted, either in her opposition brief or her Rule 56.1

counter-statement.    In deciding a motion for summary judgment, a

district court is not required to “scour the record on its own

in a search for evidence” where the non-moving party fails to

adequately present it.   CILP Assocs. LP v. Price WaterHouse

Coopers LLP, 735 F.3d 114, 125 (2d Cir. 2013) (citation

omitted).   “The purpose of Local Rule 56.1 is to streamline the

consideration of summary judgment motions by freeing district

courts from the need to hunt through voluminous records without

guidance from the parties.”   Holtz v. Rockefeller & Co., Inc.,

258 F.3d 62, 74 (2d Cir. 2001).    The evidence that Lask failed

to bring to the Court’s attention in opposing Rhee-Karn’s


                                  3
summary judgment motion, therefore, is not a basis to reconsider

the March Opinion.

     In any event, there is a second, independent reason to deny

the motion for reconsideration.     The evidence which Lask now

cites does not change the determination that Rhee-Karn is

entitled to summary judgment on her legal malpractice claim in

connection with the 2012 federal action.     As described in the

March Opinion, only after Lask voluntarily dismissed that 2012

action in February 2013, did she adequately research the legal

issues underlying the case.      She conducted that research in May

2013.    At that point, Lask advised Rhee-Karn against filing a

second federal action.    For this very reason the March Opinion

granted Lask summary judgment on Rhee-Karn’s legal malpractice

claims in connection with the filing of the second federal

action.

                              Conclusion

     The defendant’s March 18, 2020 motion for reconsideration

is denied for each of the two reasons set forth above.

Dated:      New York, New York
            March 24, 2020


                                  ____________________________
                                         DENISE COTE
                                  United States District Judge




                                    4
